DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment dated 09/12/2022 has been entered.

Claim Objections
Claims 21-24 are objected to because of the following informalities:
Claims 21 and 22 contain typographical errors. Rather than “Claim 21” or “Claim 22”, they are rendered “Claims 21” and “Claims 22”.  They also omit the colon that is present in the other claims.
Claims 23 and 24 contain typographical errors. They recite “The device if Claim 11”. This should read “The device of Claim 11”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9-13, 15, 19-20, 22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat 10,435,944 – Duan.

Regarding Claim 1. 
Duan discloses a control device for a venetian blind assembly (Fig 1) having a top rail, a bottom rail, a plurality of horizontal slats, a lift controller and a tilt controller, said control device comprising: 
a main body (24, fig 12) having a top end, a bottom end and a side surface; and 
a plurality of slat engagement members (20 and 21, fig 3) that are pivotally connected along a length of the main body, wherein movement of the main body selectively causes a portion of the plurality of horizontal slats to transition from an open position to a closed position (See fig 5).

Regarding Claim 2. 
Duan discloses all limitations of claim 1.
Furthermore, Duan discloses each of the plurality of slat engagement members comprises: 
a slat connector (29, fig 7) having a top surface and a bottom surface; and 
a frame, (28, fig 6) that is in communication with the slat connector (see fig 7).

Regarding Claim 3. 
Duan discloses all limitations of claim 2.
Furthermore, Duan discloses: 
a plurality of loops (33c fig 11) that are formed along a length of the main body; wherein 
the frame of each of the plurality of slat engagement members is positioned through one of the plurality of loops. (See fig 8).

Regarding Claim 5. 
Duan discloses all limitations of claim 2.
Furthermore, Duan discloses the slat connector includes functionality for selectively engaging one of the plurality of horizontal slats on the venetian blind assembly. (Column 3, lines 51-53; of a top slat 14A chosen by the user. Slat 14B is selected by the user as the partition to divide the upper and lower regions of Venetian blind.)

Regarding Claim 9. 
Duan discloses all limitations of claim 1.
Furthermore, Duan discloses the main body comprises an elongated rod (24, fig 2).

Regarding Claim 10. 
Duan discloses all limitations of claim 1.
Furthermore, Duan discloses each of the plurality of slat engagement members (20 and 21, fig 1) are positioned along the length of the rod at a uniform separation distance (See fig 1).

Regarding Claim 11. 
Duan discloses a venetian blind assembly (Fig 1), comprising: 
a top rail (12, fig 1); 
a bottom rail; 
a plurality of ladder strings (15, fig 1) that are positioned between the top rail and the bottom rail; 
a plurality of horizontal slats (14, fig 1) that are in communication with the plurality of ladder strings; 
a lift controller (Pull cord can be seen in fig 1); 
a tilt controller (13, fig 1); and 
a secondary control device that includes a main body (24, fig 12) having a top end, a bottom end and a side surface, and a plurality of slat engagement members (20 and 21, fig 3) that are pivotally connected along a length of the main body, wherein movement of the main body selectively causes a portion of the plurality of horizontal slats to transition from an open position to a closed position (See fig 5.).

Regarding Claim 12. 
Duan discloses all limitations of claim 11.
Furthermore, Duan discloses each of the plurality of slat engagement members comprises: 
a slat connector (29, fig 7) having a top surface and a bottom surface; and 
a frame, (28, fig 6) that is in communication with the slat connector (see fig 7).

Regarding Claim 13. 
Duan discloses all limitations of claim 12.
Furthermore, Duan discloses: 
a plurality of loops (33c fig 11) that are formed along a length of the main body;
wherein the frame of each of the plurality of slat engagement members is positioned through one of the plurality of loops. (See fig 8).

Regarding Claim 15. 
Duan discloses all limitations of claim 12.
Furthermore, Duan discloses the slat connector includes functionality for selectively engaging one of the plurality of horizontal slats. (Column 3, lines 51-53; of a top slat 14A chosen by the user. Slat 14B is selected by the user as the partition to divide the upper and lower regions of Venetian blind.)

Regarding Claim 19. 
Duan discloses all limitations of claim 11.
Furthermore, Duan discloses the main body comprises an elongated rod (24, fig 2).

Regarding Claim 20. 
Duan discloses all limitations of claim 11.
Furthermore, Duan discloses each of the plurality of slat engagement members (20 and 21, fig 1) are positioned along the length of the rod at a uniform separation distance (See fig 1).

Regarding Claim 22.
Duan discloses all limitations of claim 1.
Furthermore, Duan discloses the portion of the plurality of horizontal slats are positioned perpendicular to the side surface of the main body. (See fig 5; the side surface of the main body exists coplanarly with the sheet of the paper. The plurality of horizontal slats are positioned in such a way that the slats themselves extend perpendicularly into the paper, as well as the curtain extending perpendicularly down the page.)

Regarding Claim 24.
Duan discloses all limitations of claim 11.
Furthermore, Duan discloses the side surface of the main body is positioned perpendicular to the portion of the plurality of the horizontal slats. (See fig 5; the side surface of the main body exists coplanarly with the sheet of the paper. The plurality of horizontal slats are positioned in such a way that the slats themselves extend perpendicularly into the paper, as well as the curtain extending perpendicularly down the page.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7, 16-17, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan in view of Shutterfix instant Window Shutter Repair (https://web.archive.org/web/20170816224821/https://www.mindfullproducts.com/productslibrary/shutterfix-instant-window-shutter-repair) – MindFull Products, hereinafter MindFull.

Regarding Claim 6. 
Duan discloses all limitations of claim 2.
Furthermore, Duan discloses the slat connector includes functionality for selectively engaging one of the plurality of horizontal slats. (Column 3, lines 51-53; of a top slat 14A chosen by the user. Slat 14B is selected by the user as the partition to divide the upper and lower regions of Venetian blind.)
Duan does not disclose a peel and stick manner.
However, MindFull teaches a slat connector engageable in a peel and stick manner. (00:18 of embedded video)	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Duan with the slat connectors of MindFull. One of ordinary skill in the art would have been motivated to make this modification in order to provide an easy, tool free method for attaching the secondary control device to the slat(s).

    PNG
    media_image1.png
    740
    1514
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    794
    1510
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    796
    1509
    media_image3.png
    Greyscale

*Although the video won’t play on the waybackmachine, a user can place their mouse on the scroll bar to see the video clip by clip which is what is demonstrated above.

Regarding Claim 7. 
Duan discloses all limitations of claim 2.
Duan does not disclose: 
an adhesive material that is positioned along the top surface of the slat connector of each of the plurality of slat engagement members, said adhesive material being configured to engage one of the plurality of horizontal slats on the venetian blind assembly.
However, MindFull teaches:
an adhesive material that is positioned along the top surface of the slat connector of each of the plurality of slat engagement members, said adhesive material being configured to engage one of the plurality of horizontal slats on the venetian blind assembly. (As seen in the video, the slat connector has adhesive on the side contacting the slat as it wraps around. It therefore has adhesive material along the bottom surface of the portion that wraps the top of the slat, and adhesive material that is positioned along the top surface of the portion of the slat connector wrapping the bottom of the slat.); and 
a cover layer that is removably positioned over the adhesive material. (00:18 of embedded video)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Duan with the slat connectors of MindFull. One of ordinary skill in the art would have been motivated to make this modification in order to provide an easy, tool free method for attaching the secondary control device to the slat(s).
	
Regarding Claim 16. 
Duan discloses all limitations of claim 12.
Furthermore, Duan discloses the slat connector includes functionality for selectively engaging one of the plurality of horizontal slats. (Column 3, lines 51-53; of a top slat 14A chosen by the user. Slat 14B is selected by the user as the partition to divide the upper and lower regions of Venetian blind.)
Duan does not disclose a peel and stick manner.
However, MindFull teaches a slat connector engageable in a peel and stick manner. (00:18 of embedded video)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Duan with the slat connectors of MindFull. One of ordinary skill in the art would have been motivated to make this modification in order to provide an easy, tool free method for attaching the secondary control device to the slat(s).
	
Regarding Claim 17. 
Duan discloses all limitations of claim 12.
Duan does not disclose: 
an adhesive material that is positioned along the top surface of the slat connector of each of the plurality of slat engagement members, said adhesive material being configured to engage one of the plurality of horizontal slats.
However, MindFull teaches:
an adhesive material that is positioned along the top surface of the slat connector of each of the plurality of slat engagement members, said adhesive material being configured to engage one of the plurality of horizontal slats (As seen in the video, the slat connector has adhesive on the side contacting the slat as it wraps around. It therefore has adhesive material along the bottom surface of the portion that wraps the top of the slat, and adhesive material that is positioned along the top surface of the portion of the slat connector wrapping the bottom of the slat.); and 
a cover layer that is removably positioned over the adhesive material. (00:18 of embedded video)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Duan with the slat connectors of MindFull. One of ordinary skill in the art would have been motivated to make this modification in order to provide an easy, tool free method for attaching the secondary control device to the slat(s).
	 
Regarding Claim 21. 
Duan discloses all limitations of claim 1.
Duan does not disclose the portion of the plurality of horizontal slats are positioned between the top end and the bottom end of the main body.
However, Mindfull teaches the portion of the plurality of horizontal slats are positioned between the top end and the bottom end of a main body. (See annotated screenshot below)
All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify blind assembly of Duan with the main body and attachments of Mindfull. One of ordinary skill in the art would have been motivated to make this modification in order to simplify the mechanism for selectively tilting the portion of the plurality of the slats.
	
    PNG
    media_image4.png
    542
    851
    media_image4.png
    Greyscale


Regarding Claim 23.
Duan discloses all limitations of Claim 11.
Duan does not disclose the portion of the plurality of the horizontal slats are positioned between the top end and the bottom end of the main body.
However, Mindfull teaches the portion of the plurality of the horizontal slats are positioned between the top end and the bottom end of a main body. (See annotated screenshot above)
All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify blind assembly of Duan with the main body and attachments of Mindfull. One of ordinary skill in the art would have been motivated to make this modification in order to simplify the mechanism for selectively tilting the portion of the plurality of the slats.
	
Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Duan does not disclose a pivotal connection between the main body (24, fig 12) and a plurality of slat engagement members (20 and 21, fig 3) that are along a length of the main body, Examiner notes:
The claim does not point out which joint has the pivotal connection, only a geometric location of “along a length of the main body”.
The term “connected” is extremely broad and can include connection through intervening structures.
In the instant case, Duan discloses at least a plurality of slat engagement members (20 and 21, fig 3) that are pivotally connected along a length of the main body to the slat assembly (the slats are connected to the slat engagement members, and pivot with respect to them), and 
a plurality of slat engagement members (20 and 21, fig 3) that are pivotally connected along a length of the main body to the main body (24, fig 12) (the main body is connected to the slat engagement members, and pivots with respect to at least the housing members of the slat engagement members).
Applicant is encouraged to amend the claim language so as to obviate the above interpretations.
Applicant’s arguments with regard to the newly introduced claims 21-24 are moot in light of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./               Examiner, Art Unit 3634                                                                                                                                                                                         
/DANIEL P CAHN/              Supervisory Patent Examiner, Art Unit 3634